DETAILED ACTION
This action is in response to the application filed 12 October 2021, claiming benefit back to 30 May 2018.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 October 2021 has been considered by the examiner.
Continuation
This application is a continuation application of U.S. application no. 16/422,013 filed on 24 May 2019, now U.S. Patent 11,169,613 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,169,613 (‘613 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is the composition of the third notification, with the narrower claim of the ‘613 patent anticipating the broader claim of the instant application.
	Claim 2 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,169,613 (‘613 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim 2 of the ‘613 patent would anticipate the broader claim of the instant application. 
	Claim 3 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,169,613 (‘613 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim 3 of the ‘613 patent would anticipate the broader claim of the instant application. 
	Claim 4 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,169,613 (‘613 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim 4 of the ‘613 patent would anticipate the broader claim of the instant application. 
	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5of U.S. Patent No. 11,169,613 (‘613 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim 5 of the ‘613 patent would anticipate the broader claim of the instant application. 
	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,169,613 (‘613 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim 6 of the ‘613 patent would anticipate the broader claim of the instant application. 
	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,169,613 (‘613 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim 7 of the ‘613 patent would anticipate the broader claim of the instant application. 
	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,169,613 (‘613 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim 8 of the ‘613 patent would anticipate the broader claim of the instant application. 
	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,169,613 (‘613 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim 9 of the ‘613 patent would anticipate the broader claim of the instant application. 
	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,169,613 (‘613 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim 10 of the ‘613 patent would anticipate the broader claim of the instant application. 
	Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,169,613 (‘613 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim 11 of the ‘613 patent would anticipate the broader claim of the instant application. 
	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,169,613 (‘613 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim 12 of the ‘613 patent would anticipate the broader claim of the instant application. 
	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,169,613 (‘613 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim 13 of the ‘613 patent would anticipate the broader claim of the instant application. 

	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,169,613 (‘613 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim 14 of the ‘613 patent includes all of the limitations of the broader claim of the instant application, and as such would anticipate the instant claim.
	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,169,613 (‘613 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim 14 of the ‘613 patent includes all of the limitations of the broader claim 15 (and its parent claim 14) of the instant application, and as such would anticipate the instant claim.
	Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,169,613 (‘613 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim of the ‘613 patent includes all of the limitations of the broader claim of the instant application, and as such would anticipate the instant claim.
	
	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,169,613 (‘613 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim 17 of the ‘613 patent includes all of the limitations of the broader claim of the instant application, and as such would anticipate the instant claim.
	Claims 18 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 – 20 of U.S. Patent No. 11,169,613 (‘613 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of the ‘613 patent include all of the limitations of the broader claims of the instant application, and as such would anticipate the instant claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Claim 14 recites the limitations of identify the task in a task flow for a project to collect data associated with the user performing the task; compare an amount of time the user expends to perform the task to a threshold amount of time associated with a user profile for the user; and in response to the amount of time the user expends to perform the task exceeding the threshold amount of time: display a first notification to the user while performing the task; or display a second notification to the user when the task or the project is completed. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. human behavior, managing human mental activity), by performance of the limitations in the human mind, but for the recitation of generic computer components.   The limitations are merely gathering data, comparing it to a threshold, and presenting  notifications based on the collected data, can be done in his / her mind. The mere nominal recitation of a generic device, e.g. a display configured to display a virtual object and a processor, does not take the claim limitation out of the organizing human activity or the mental processes grouping. Thus, the claim recites an abstract process.

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim recites the additional elements of a display configured to display a virtual object in an augmented reality environment or a virtual reality environment,  a sensor configured to monitor a user performing a task, a processing device coupled to the display and the sensor, and collect data for the task using the sensor;  The display, sensor, and processing device are recited at a high level of generality, and merely automates the steps or collects the data.  The collecting step is recited at a high level of generality (i.e., as a general means of collecting task data for use in the comparison step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. display, a sensor, a processing device], amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry1  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0027] and [0081]-[0090], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation2.
.Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
            
	Dependent claims 15 – 16 are NOT rejected under 35 U.S.C. 101, as claim 15 integrates the above identified judicial exception into a practical application. 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Agarwal; Arvind et al. (US 20120095585 A1) directed to a system and method for workflow integration;
Torii; Kentaro et al. (US 20120265575 A1)	directed to a task coordination support system and task coordination support method; 
Barros; Alistair P.	(US 20080127205 A1) directed to exception handling for collaborating process models;
Idan; Sassi  (US 20200210931 A1) directed to systems and methods for scheduling tasks;
Smyth; Christopher C. (US 20140178843 A1) directed to a method and apparatus for facilitating attention to a task;
Yeung, Simon D. et al.	(US 20050165822 A1) directed to systems and methods for business process automation, analysis, and optimization. 

OAny inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/
Primary Examiner, Art Unit 3683                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        2 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).